Order unanimously modified by substituting appellant, James Balletta, as temporary receiver in place of the person named in the order dated February 18, 1941, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Bond of $7,500 is to be filed by James Balletta, and the issue of insolvency is referred to an official referee to take proof and to report to the court at Special Term. No opinion. Settle order on notice. Present — O’Malley, Townley, Glennon, Untermyer and Cohn, JJ.